

116 S4556 ES: To authorize the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, to acquire private land to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 4556IN THE SENATE OF THE UNITED STATESAN ACTTo authorize the Secretary of Health and Human Services, acting through the Director of the Indian Health Service, to acquire private land to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California, and for other purposes.1.Access road for Desert Sage Youth Wellness Center(a)Acquisition of Land(1)AuthorizationThe Secretary of Health and Human Services, acting through the Director of the Indian Health Service, is authorized to acquire, from willing sellers, the land in Hemet, California, upon which is located a dirt road known as Best Road, beginning at the driveway of the Desert Sage Youth Wellness Center at Faure Road and extending to the junction of Best Road and Sage Road.(2)CompensationThe Secretary shall pay fair market value for the land authorized to be acquired under paragraph (1). Fair market value shall be determined—(A)using Uniform Appraisal Standards for Federal Land Acquisitions; and(B)by an appraiser acceptable to the Secretary and the owners of the land to be acquired.(3)Additional rightsIn addition to the land referred to in paragraph (1), the Secretary is authorized to acquire, from willing sellers, land or interests in land as reasonably necessary to construct and maintain the road as required by subsection (b).(b)Construction and maintenance of road(1)ConstructionAfter the Secretary acquires the land pursuant to subsection (a), the Secretary shall construct on that land a paved road that is generally located over Best Road to facilitate access to the Desert Sage Youth Wellness Center in Hemet, California.(2)MaintenanceThe Secretary—(A)shall maintain and manage the road constructed pursuant to paragraph (1); or(B)enter into an agreement with Riverside County, California, to own, maintain and manage the road constructed pursuant to paragraph (1).Passed the Senate December 20, 2020.Secretary